 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made and entered into
by Paylocity Corporation, an Illinois corporation (“Company”), and Toby
J. Williams (“Executive”) effective as of September 18, 2017 (the “Effective
Date”).

The parties agree as follows:

1.        Employment.  Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.

2.        Duties.

2.1     Position.  Executive is employed as Chief Financial Officer and shall
have the duties and responsibilities assigned by Company’s Chief Executive
Officer (“CEO”).  Executive shall perform faithfully and diligently all duties
assigned to Executive.  Company reserves the right to modify Executive’s
position and duties at any time in its sole and absolute discretion.

2.2     Best Efforts/Full-time.  Executive will expend Executive’s best efforts
on behalf of Company, and will abide by all policies and decisions made by
Company, as well as all applicable federal, state and local laws, regulations or
ordinances.  Executive will act in the best interest of Company at all
times.  Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies the CEO in advance of Executive’s intent to engage in other paid work
and receives the CEO’s express written consent to do so.    Notwithstanding the
foregoing, Executive will be permitted to serve as an outside director on the
board of directors for nonprofit or charitable entities or managing Executive’s
personal financial and legal affairs, so long as the foregoing activities,
provided such entities are not competitive with Company and subject to the
provisions of Section 10 below.    

2.3     Work Location.  Executive’s principal place of work shall be located in
Arlington Heights, Illinois,  or such other location as Company may direct from
time to time in connection with the performance of Executive’s duties.

3.        At-Will Employment.  Executive’s employment with Company is at-will
and not for any specified period and may be terminated at any time, with or
without cause (as defined below) or advance notice, by either Executive or
Company.  No representative of Company, other than the CEO or Company’s Board of
Directors (the “Board”), has the authority to alter the at-will employment
relationship.  Any change to the at-will employment relationship must be by
specific, written agreement signed by Executive and the CEO or a duly-authorized
representative of the Board.  Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship.





1

--------------------------------------------------------------------------------

 

 

4.        Compensation.

4.1     Base Salary.  As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a monthly base salary of
$30,000, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions, payable in
accordance with the normal payroll practices of Company.   Beginning in fiscal
year 2019, the Compensation Committee of the Board shall conduct an
annual review of Executive’s base salary based on third party comparison data
and internal management recommendations. The salary change, if any, will be
consistent with the timing of the salary adjustments of other senior executives
of Company.    In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the base salary
prorated to the date of termination.

4.2     Incentive Compensation.  Executive will be eligible to earn an annual
incentive bonus, the target amount of which shall be a percentage as determined
by the Company’s Compensation Committee (“Annual Bonus”).  The target amount of
the Annual Bonus for fiscal year 2018 shall be 70% of Executive’s annualized
base salary.  The Annual Bonus will be based on Executive’s achievement of
certain goals, which shall be established by Company’s Compensation Committee
and the Board and communicated to Executive within 60 days of the beginning of
each fiscal year.  The Annual Bonus shall be less all required taxes and
withholdings and will be paid out within 60 days following the end of the fiscal
year in which it is earned.  In addition to the Annual Bonus, Executive shall be
entitled to a one-time signing bonus in an amount equal to $50,000, on the date
that is 60 days following the Effective Date, provided Executive is still
employed by Company on such date.

4.3     Equity Incentive Grants.  In consideration for the restrictive covenants
set forth in Sections 11, 12 and 13, and in connection with Executive’s hiring,
Executive will be entitled to receive a one-time grant of restricted stock units
representing 70,000 shares of the common stock of Paylocity Holding Corporation
(“Parent”), which will vest annually over four years in 25% increments.
 Beginning in fiscal 2019,  Executive shall be eligible to receive additional
long-term equity incentives, as determined during the annual review conducted by
the Compensation Committee and the Board. 

(a)     Immediately prior to the consummation of a Change in Control, the
vesting of all unvested shares subject to outstanding equity awards with
time-based vesting issued to Executive by Parent shall be accelerated in full
and, if applicable, such equity awards shall become exercisable or shall be
settled in full immediately prior to such Change in Control provided that
Executive’s employment with Company or Parent has not terminated prior to such
Change in Control.  For the purposes of this Agreement, “Change in Control”
shall have the meaning set forth in Company’s 2014 Equity Incentive Plan, as
amended from time to time (the “Plan”). 

(b)     If Executive’s employment with Company terminates due to Executive’s
death or Executive’s Disability (as such term is defined in the Plan),  (i) the
vesting of all unvested shares subject to outstanding equity awards with
time-based vesting issued to Executive by Parent shall be accelerated in full
and, if applicable, such equity awards shall become exercisable or shall be
settled in full and (ii) the unvested shares subject to outstanding





2

--------------------------------------------------------------------------------

 

 

equity awards with performance-based vesting shall remain outstanding, and vest
based on actual achievement of the underlying performance goals, with Executive
receiving a pro-rated portion of the performance-based award (based on the
number of calendar days in the performance period that Executive was employed
over the total number of calendar days in the performance period),  and, if
applicable, such equity awards shall become exercisable or shall be settled to
the extent vested upon such determination.

5.        Customary Fringe Benefits.  Executive will be eligible for all
customary and usual fringe benefits generally available to Executives of Company
subject to the terms and conditions of Company’s benefit plan documents. 
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.  

6.        Business Expenses.  Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company, including reasonable out-of-pocket expenses
associated with Executive’s commute as approved by the CEO.  To obtain
reimbursement, expenses must be submitted promptly with appropriate supporting
documentation and will be reimbursed in accordance with Company’s policies.  Any
reimbursement Executive is entitled to receive shall (a) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred, (b) not be affected by any other expenses that are eligible for
reimbursement in any tax year and (c) not be subject to liquidation or exchange
for another benefit.

7.        Termination of Executive’s Employment.

7.1     Termination for Cause by Company.  Company may terminate Executive’s
employment immediately at any time for Cause.  For purposes of this Agreement,
“Cause” is defined as: (i) material dishonest or fraudulent behavior, or
convictions of a felony; (ii) the material breach of any covenant contained or
referred to in this Agreement; (iii) the failure of Executive to meet fair and
reasonable performance standards established by Company from time to time;
(iv) Executive’s failure or refusal to perform specific directives of Company’s
Board or CEO, which directives are consistent with the scope and nature of
Executive’s duties and responsibilities, and which are not remedied by Employee
within thirty (30) days after written notice; (v) any violation of the covenant
not to disclose confidential information regarding the business of Company and
its products as set forth in Section 7 of this Agreement;  or (vi) any act of
material dishonesty by Executive which adversely affects the business of
Company.  In the event Executive’s employment is terminated in accordance with
this subsection 7.1, Executive shall be entitled to receive only Executive’s
base salary then in effect, prorated to the date of termination and all benefits
accrued through the date of termination (“Accrued Benefits”).  All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished.  Executive will not be entitled to
receive the Severance Payment described in subsection 7.2 below.

7.2     Termination Without Cause by Company/Severance.  Company may terminate
Executive’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Executive.  In the event of such
termination, Executive will receive Executive’s base salary then in effect,
prorated to the date of termination, and Accrued Benefits.  In addition,
Executive will receive a “Severance Payment” equivalent to twelve





3

--------------------------------------------------------------------------------

 

 

(12) months of Executive’s base salary then in effect on the date of
termination, payable as salary continuation in equal installments in accordance
with Company’s regular payroll cycle over a twelve (12) month period, beginning
on the first regular payday occurring 60 days following the termination
date.  Executive will only receive the Severance Payment if Executive executes a
full general release in a form acceptable to Company, releasing all claims,
known or unknown, that Executive may have against Company arising out of or any
way related to Executive’s employment or termination of employment with Company,
and such release has become effective in accordance with its terms prior to the
60th day following the termination date.  All other Company obligations to
Executive will be automatically terminated and completely extinguished.  If
Executive’s employment with Company terminates due to Executive’s death or
Executive’s inability to perform the essential functions of Executive’s position
with or without reasonable accommodation, Executive shall not be entitled to the
Severance Payment described above.

7.3     Voluntary Resignation by Executive.  Executive may voluntarily resign
Executive’s position with Company at any time on thirty (30) days’ advance
written notice.  In the event of Executive’s voluntary resignation, Executive
will be entitled to receive only Accrued Benefits for the thirty-day notice
period and no other amount.  All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished.  In addition, Executive will not be entitled to receive the
Severance Payment described in subsection  7.2 above.

8.        Resignation of Board or Other Positions.  Upon the termination of
Executive’s employment for any reason, Executive agrees to immediately resign
all other positions (including Board membership) Executive may hold on behalf of
Company.

9.        Application of Section 409A.    

(a)     Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.  Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall be paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service.  All such amounts that would, but for this
Section, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.

(b)     Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.  The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code.  However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement.  In any





4

--------------------------------------------------------------------------------

 

 

event, except for Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, Company shall
not be responsible for the payment of any applicable taxes on compensation paid
or provided to Executive pursuant to this Agreement. 

(c)     Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(d)     For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

10.      No Conflict of Interest.  During the term of Executive’s employment
with Company, Executive agrees not to engage in any work, paid or unpaid, or
other activities that create a conflict of interest.    Such work and/or
activities shall include, but is not limited to, directly or indirectly
competing with Company in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the business in
which Company is now engaged or in which Company becomes engaged during the term
of Executive’s employment with Company,  as may be determined by Company in its
sole discretion.  If Company  believes such a conflict exists during the term of
this Agreement,  Company may ask Executive to, and Executive shall, discontinue
the other work and/or activities or resign employment with Company.    

11.      Non-Competition.  Executive agrees that during Executive’s employment
with Company and for a period of twelve (12) months immediately following
termination of such employment for any reason (the “Non-competition Period”),
Executive shall not in any manner, directly or indirectly, through any person,
firm or corporation, alone or as a member of a partnership or as an officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise or otherwise, engage or be engaged, or assist any
other person, firm, corporation or enterprise in engaging or being engaged, in
any business, in which Executive was involved or had knowledge, being conducted
by, or contemplated by, Company or any of its subsidiaries as of the termination
of Executive’s employment in any geographic area in which Company or any of its
subsidiaries is then conducting such business.

12.      Non-Solicitation.  Executive acknowledges that Company’s relationship
with its clients, employees, vendors, suppliers and other persons with whom
Company has a business relationship (hereinafter referred to as “Prohibited
Persons”), are special and unique, and that Company’s relationship with the
Prohibited Persons may not be able to be replaced by Company.  Executive further
acknowledges that the protection of Company’s Prohibited Persons is essential.





5

--------------------------------------------------------------------------------

 

 

Therefore, Executive expressly covenants and agrees that during Executive’s
employment with Company and for a period of twelve (12) months immediately
following termination of Executive’s employment for any reason (the
“Non‑solicitation Period”), Executive will not at any time for himself or on
behalf of any other person, firm, partnership or corporation:  (1) induce, or
attempt to induce, any Prohibited Persons either to refrain, or to cease doing
business with Company; or (2) directly or indirectly solicit, hire, induce or
otherwise engage a Prohibited Person in any competitive business.

13.      Nondisclosure of Confidential Information.

13.1     Executive recognizes that the knowledge and information about, and
relationships with business associates, customers, clients and agents of Company
and its affiliated companies, and the business methods, systems, plans, and
policies of Company and of its affiliated companies, which Executive may
receive, obtain, or establish as an employee of Company are valuable and unique
assets of Company or its affiliates.  Executive agrees that, during any
Employment Period and thereafter, Executive shall not disclose or remove,
without the written consent of Company, (i) any material or substantial,
confidential, or proprietary know-how, data, or information, including, but not
limited to software, data, information relating to customers, pricing, safety
manuals, training manuals, Quality Assurance/Quality Control manuals, mandatory
processes and means or techniques pertaining to Company or its affiliates, and
(ii) any business plans, strategies, targets, or directives, to any person,
firm, corporation, or any other entity, for any reason or purpose
whatsoever.  Executive acknowledges and agrees that all memoranda, notes,
records, clients lists, client information and other documents, computer
software, data or material in any form made or compiled by Executive or made
available to Executive concerning Company’s business is and shall be Company’s
exclusive property and shall be delivered by Executive to Company upon
termination of Executive’s employment or at any other time upon the request of
Company.

13.2     The restrictions in the above paragraph shall not apply
to:  (1) information that at the time of disclosure is in the public domain
through no fault of Executive’s; (2) information received from a third party
outside of Company that was disclosed without a breach of any confidentiality
obligation; (3) information approved for release by written authorization of
Company; or (4) information that may be required by law or an order of any
court, agency or proceeding to be disclosed.  Executive shall provide Company
notice of any such required disclosure once Executive has knowledge of it and
will help Company to the extent reasonable to obtain an appropriate protective
order.

13.3     Company acknowledges that Executive has had significant prior work
experience in the industry in which Company is engaged, and that Executive
enters into this Agreement with significant prior knowledge, information and
relationships in such industry.

14.      Enforcement:  Remedies, Construction.

14.1     Executive covenants, agrees, and recognizes the breach or threatened
breach of the covenants, or any of them, contained in Sections 11, 12 and 13
will result in immediate and irreparable injury to Company and that Company
shall be entitled to an injunction restraining Executive or any of his
affiliates from any violation of Sections 11, 12 and 13 to the





6

--------------------------------------------------------------------------------

 

 

fullest extent allowed by law.  Executive further covenants and agrees that in
the event of a violation of any of his respective covenants and agreements
contained in Sections 11, 12 and 13 hereof, Company shall be entitled to an
accounting of all profits, compensation, commissions, remunerations or benefits
which Executive directly or indirectly has realized and/or may realize as a
result of, growing out of or in connection with any such violation and shall be
entitled to receive all such amounts to which Company would be entitled as
damages under law or at equity.  Nothing herein shall be construed as
prohibiting Company from pursuing any other legal or equitable remedies that may
be available to it for any such breach or threatened breach.

14.2     Executive agrees that in the event he breaches the covenants, or any of
them, contained in Sections 11 and 12, then the Non-competition Period or
Non-solicitation Period, as applicable, shall be automatically extended by the
length of time any such breach remains continuing.

14.3     Executive hereby expressly acknowledges and agrees as follows:

(a)     that he has read the covenants set forth above in Sections 11, 12 and
13, has had an opportunity to discuss them with an attorney and that such
covenants are reasonable in all respects and are necessary to protect the
legitimate business and competitive interests of Company; and

(b)     that each of the covenants set forth in Sections 11, 12 and 13 and the
subdivisions thereof are separately and independently given, and each such
covenant is intended to be enforceable separately and independently of the other
such covenants, including, without limitation, enforcement by injunction without
the necessity of proving actual damages or posting any bond or other security;
provided, however, that the invalidity or unenforceability of this Agreement in
any respect shall not affect the validity or enforceability of this Agreement in
any other respect.  In the event that any provision of this Agreement shall be
held invalid or unenforceable by a court of competent jurisdiction by reason of
the geographic or business scope or the duration thereof or for any other
reason, such invalidity or unenforceability shall attach only to the particular
aspect of such provision found invalid or unenforceable as applied and shall not
affect or render invalid or unenforceable any other provision of this Agreement
or the enforcement of such provision in other circumstances, and, to the fullest
extent permitted by law, this Agreement shall be construed as if the geographic
or business scope or the duration of such provision or other basis on which such
provision has been challenged had been more narrowly drafted so as not to be
invalid or unenforceable.

14.4     Nothing in Sections 10 and 11 shall prohibit Executive from being (i) a
stockholder in a mutual fund or a diversified investment company or (ii) an
owner of not more than two percent of the outstanding stock of any class of a
corporation, any securities of which are publicly traded, so long as Executive
has no active participation in the business of such corporation.

15.      General Provisions.

15.1     Successors and Assigns.  The rights and obligations of Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns





7

--------------------------------------------------------------------------------

 

 

of Company.  Executive shall not be entitled to assign any of Executive’s rights
or obligations under this Agreement.

15.2     Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

15.3     Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.

15.4     Severability.  In the event any provision of this Agreement is found to
be unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

15.5     Interpretation; Construction.  The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its
terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

15.6     Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Illinois.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Chicago, Illinois, if applicable, in any action, suit, or proceeding arising out
of or relating to this Agreement.

15.7     Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  All notices shall be addressed as follows:

EXECUTIVE:

Toby Williams

[****]

[****]





8

--------------------------------------------------------------------------------

 

 

COMPANY:

Paylocity Corporation
3850 N. Wilke Rd.
Arlington Heights, IL 60004
Attention: Steven R. Beauchamp, President and Chief Executive Officer

with a copy to:
DLA Piper LLP

401 Congress Avenue, Suite 2500

Austin, TX 78701

Facsimile: (512) 721- 2290

Attention: John J. Gilluly III, P.C.

 

or at such changed addresses as the parties may designate in writing.

15.8     Survival.  Sections 7.2 (Termination Without Cause by
Company/Severance), 9 (Application of Section 409A), 10 (“No Conflict of
Interest”), 11 (“Non-Competition”), 12 (“Non-Solicitation”), 13 (“Nondisclosure
of Confidential Information”), 14 (“Enforcement, Remedies and Construction”), 15
(“General Provisions”) and 16 (“Entire Agreement”) of this Agreement shall
survive Executive’s employment by Company.

16.      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral.  This Agreement may be amended or modified only with the
written consent of Executive and the Board of Directors of Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

[Signatures appear on following page]





9

--------------------------------------------------------------------------------

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    

Toby J. Williams

 

 

 

Dated: September 18, 2017

 

/s/ Toby J. Williams

 

 

 

 

 

Paylocity Corporation

 

 

 

Dated: September 18, 2017

 

By:

/s/ Steven R. Beauchamp

 

 

Name: Steven R. Beauchamp

 

 

Title: Chief Executive Officer

 

10

--------------------------------------------------------------------------------